DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10-03-2022 is acknowledged. Because applicant did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reese et al., USPGPub. No. 2020/0324464.
Regarding claims 1, 2, 4, and 12, Reese teaches a polysiloxane ink composition comprising a polysiloxane having two vinyl groups (compound A of ¶[0080], [0089]), a silane crosslinker (compound B of ¶ [0080]) with a functionality of greater than 2 (¶ [0081]-[0082], [0090]), a catalyst (compound C of ¶ [0080]), a gas blowing agent (¶ [0055], [0067]), a thixotropic agent (¶ [0038], [0161]), and a filler (¶ [0161]). Note also the specific example of ¶ [0099].
Regarding claims 6 and 7, Reese teaches that the catalyst may be a metal catalyst with a concentration of 1-25 ppm (¶ [0097], [0144]).
Regarding claims 6 and 8, Reese teaches that the catalyst may be a free radical catalyst that is present in a wt% of 0.1 – 5.0 (¶ [0134]). 
Regarding claim 9, Reese teaches that the blowing agent may be a nitrogen blowing agent (¶ [0067]). 
Regarding claim 14, Reese teaches that the polymer may be a branched polymer (¶ [0081]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al., USPGPub. No. 2020/0324464, as applied above.
Regarding claim 3, the teachings of Reese differ from the present invention in that Reese does not teach any specific viscosities for the silane crosslinker. Reese does, however, teach a viscosity of 1-10,000 centiStokes for the entire composition (¶ [0166]), and it would thus have been obvious to one of ordinary skill in the art to provide each component with a viscosity in that range. Additionally, Reese teaches adjusting the viscosity of each component as necessary to achieve desired viscosity in the final composition (¶ [0038], [0166]). It would have been obvious to one of ordinary skill in the art to select an appropriate viscosity for the crosslinker based on the specific printing technique being used and the desired viscosity of the composition, as Reese explicitly teaches adjustment of the viscosity. Additionally, Applicant’s claimed viscosity range of 100 centiStokes to 100,000 centiStokes is so broad as to encompass nearly the entire plausible range of viscosities for such an ink material, as would have been understood by one of ordinary skill in the art. 
Regarding claim 5, the teachings of Reese differ from the present invention in that Reese does not teach any specific concentration of silane crosslinker. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate amount of crosslinker based on the specific materials being used and the desired properties of the composition. 
Regarding claim 11, the teachings of Reese differ from the present invention in that Reese does not teach any specific concentration of blowing agent. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate amount of blowing agent based on the specific materials being used and the desired degree of porosity in the final product. Additionally, Applicant’s claimed range of 0.1-90 wt% is so broad as to encompass nearly the entire plausible range of concentrations for a blowing agent in such a composition, as would have been understood by one of ordinary skill in the art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reese et al., USPGPub. No. 2020/0324464, as applied above, in view of Roy, US Pat. 4255527.
Regarding claim 10, the teachings of Reese differ from the present invention in that although Reese teaches the addition of blowing agent, Reese does not specifically teach a monofunctional hydrogen blowing agent. Roy, however, teaches that such monofunctional hydrogen blowing agents may be used to produce polymeric foams (Abstract, Claim 1). It would have been obvious to one of ordinary skill in the art to use a monofunctional hydrogen blowing agent as the blowing agent of Reese, as Roy explicitly teaches monofunctional hydrogen blowing agents to be appropriate for generating polymeric foams.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reese et al., USPGPub. No. 2020/0324464, as applied above, in view of Boday et al., US PGPub. No. 2012/0279768.
Regarding claim 13, the teachings of Reese differ from the present invention in that Reese does not teach the addition of a stiffening agent.  Boday, however, teaches the addition of silica particles with reactive vinyl functionalities (i.e., a stiffening agent as defined in Applicant’s specification) to such curable compositions for the purpose of improving rheology and fire resistance (Abstract). It would have been obvious to one of ordinary skill in the art to add silica particles with reactive vinyl functionalities (i.e., a stiffening agent) to the composition of Reese, as doing so would improve the rheology and fire resistance of the composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785